 
 
I 
111th CONGRESS
2d Session
H. R. 4716 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. Lamborn (for himself and Mr. Coffman of Colorado) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To prohibit the further extension or establishment of national monuments in Colorado, except by express authorization of Congress. 
 
 
1.Limitation on further extension or establishment of national monuments in ColoradoThis proviso of the last sentence of the first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16 U.S.C. 431a), is amended by inserting or Colorado after Wyoming. 
 
